DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (U.S. Publication No. 2008/0299775 A1; hereinafter Wang)
	With respect to claim 11, Wang discloses a gapfill deposition method comprising: flowing a gapfill precursor into a processing volume of a processing chamber (see ¶[0029]), the processing volume containing a substrate [517] positioned over a first electrode and having a substrate surface comprising at least one feature therein, the at least one feature extending a depth from the substrate surface to a bottom surface, the at least one feature having an opening width at the substrate surface defined by a first sidewall and a second sidewall (see Figure 2), the processing chamber further comprising a second electrode positioned above the first electrode and the substrate (see ¶[0041]), the second electrode having a surface comprising a secondary electrode emission material comprising one or more of a silicon-containing material or a carbon-containing material (see ¶[0029]); applying a first RF power to at least one of the first electrode and the second electrode ¶[0042]); and forming a gapfill within the at least one feature of the substrate (see ¶[0042]).
	With respect to claim 12, Wang discloses wherein the first RF power is applied to the first electrode and no power is supplied to the second electrode (see ¶[0040]).
	With respect to claim 13, Wang discloses wherein the first RF power is applied to the second electrode and no power is supplied to the first electrode (see ¶[0040]).
	With respect to claim 14, Wang discloses wherein the first RF power is applied to both the first electrode and the second electrode (see ¶[0040-0042]).
	With respect to claim 17, Wang discloses wherein the gapfill comprises a dielectric material comprising one or more of silicon, silicon oxide or silicon nitride and either the gapfill precursor comprises a silicon-containing species or the secondary electrode emission material comprises a silicon-containing material (see Wang ¶[0025] and ¶[0029]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Publication No. 2008/0299775 A1; hereinafter Wang) in view of Pirkle (U.S. Patent No. 5,915,190). 
	With respect to claim 1, Wang discloses a gapfill deposition method comprising: generating a plasma above a substrate [517] from a gapfill precursor by applying a first RF bias to an electrostatic chuck [520] supporting the substrate to deposit a gapfill within at least one feature within the substrate (see ¶[0042]), the at least one feature extending a depth from the substrate surface to a bottom surface, the at least one feature having an opening width at the substrate surface defined by a first sidewall and a second sidewall (see Figure 2).
	Wang fails to disclose a second RF bias	In the same field of endeavor, Pirkle teaches gap-filling utilizing a first and second RF bias (See Column 3, lines 17-28).
	The implementation of a second RF bias within the gap-fill process as taught by Pirkle allows for improved film quality and allows for a high-aspect ratio fill without defects (See Pirkle Column 5, lines 10-19). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 2, the combination of Wang and Pirkle discloses wherein the gapfill has substantially no voids (See Wang ¶[0030] and Pirkle Column 5, lines 10-19).
	With respect to claim 3, the combination of Wang and Pirkle discloses wherein the substrate is maintained at a temperature from about 10 oC to about 100 oC (See ¶[0037]).
	With respect to claim 5, the combination of Wang and Pirkle discloses wherein the gapfill precursor comprises a silicon-containing species and the gapfill comprises a dielectric material (See Wang ¶[0029]).
	With respect to claim 6, the combination of Wang and Pirkle discloses wherein the dielectric material comprises one or more of silicon, silicon oxide or silicon nitride (see Wang ¶[0025] and ¶[0029]).
Claim(s) 4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Publication No. 2008/0299775 A1; hereinafter Wang) in view of Pirkle (U.S. Patent No. 5,915,190) as applied to claim 1 above, and further in view of Mallick et al. (U.S. Publication No. 2014/0045342 A1; hereinafter Mallick).
	With respect to claim 4, the combination of Wang and Pirkle fails to disclose wherein the at least one feature has a ratio of the depth to the opening width of greater than or equal to about 5:1.	In the same field of endeavor, Mallick teaches at least one feature has a ratio of the depth to the opening width of greater than or equal to about 5:1 (see Mallick ¶[0023]). 	The proper ratio of depth to width allows for proper filling of gaps without creating voids with flowable material without premature clogging at the top of the gap (See ¶[0023]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 7, the combination of Wang and Pirkle fails to disclose wherein the gapfill precursor comprises a hydrocarbon and the gapfill comprises a diamond-like carbon material.
	In the same field of endeavor, Mallick teaches wherein the gapfill precursor comprises a hydrocarbon and the gapfill comprises a diamond-like carbon material (See Mallick ¶[0023] and ¶[0030]).	The implementation of a proper precursor and a diamond-like carbon material as taught by Mallick allows for flowable material without premature clogging and void production (See Mallick ¶[0023]).
	With respect to claim 8, the combination of Wang, Pirkle and Mallick discloses wherein the hydrocarbon is selected from a group consisting of: C2H2, C3H6, CH4, C4H8, 1,3-dimethyladamantane, bicyclo[2.2.1]hepta-2,5-diene (2,5-norbornadiene), adamantine (C10H16), norbornene (C7H10), and combinations thereof (See Mallick ¶[0019]).
	With respect to claim 9, the combination of Wang, Pirkle and Mallick discloses a diamond-like carbon gapfill material within a substrate feature provided by the method of claim 7.
	With respect to claim 10, the combination of Wang, Pirkle and Mallick discloses wherein the gapfill material has a density greater than 1.5 g/cm3, a stress of less than 100 MPa, a refractive index of greater than 2.0, an extinction coefficient or k-value (K (at 633 nm)) greater than 0.1, or contains at least 40 percent sp3 hybridized carbon atoms. (See Mallick ¶[0023] and ¶[0030]).
Claim(s) 15-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Publication No. 2008/0299775 A1; hereinafter Wang) in view of Mallick et al. (U.S. Publication No. 2014/0045342 A1; hereinafter Mallick).
	With respect to claim 15, Wang fails to disclose wherein the gapfill has substantially no voids., however does disclose improved gapfill characteristics (see ¶[0030]).
	In the same field of endeavor, Mallick teaches a plasma processing via RF biasing to deposit a gapfill with substantially no voids (See ¶[0023]).
	The application of gap-fill techniques as taught by Mallick would provide for gap filling of high aspect ratios with no voids, thereby minimizing weak seams and defects within the fill structure (See Mallick ¶[0023-0025]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 16, Wang fails to disclose wherein the at least one feature has a ratio of the depth to the opening width of greater than or equal to about 5:1.
	In the same field of endeavor, Mallick teaches at least one feature has a ratio of the depth to the opening width of greater than or equal to about 5:1 (see Mallick ¶[0023]). 	The proper ratio of depth to width allows for proper filling of gaps without creating voids with flowable material without premature clogging at the top of the gap (See ¶[0023]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 18, Wang fails to disclose wherein the gapfill comprises a diamond-like carbon material and either the gapfill precursor comprises a hydrocarbon, or the secondary electrode emission material comprises a carbon-containing material.
	In the same field of endeavor, Mallick teaches wherein the gapfill precursor comprises a hydrocarbon and the gapfill comprises a diamond-like carbon material (See Mallick ¶[0023] and ¶[0030]).	The implementation of a proper precursor and a diamond-like carbon material as taught by Mallick allows for flowable material without premature clogging and void production (See Mallick ¶[0023]).
	With respect to claim 19, the combination of Wang and Mallick discloses diamond-like carbon gapfill material within a substrate feature provided by the method of claim 18.
	With respect to claim 20, the combination of Wang and Mallick discloses wherein the gapfill material has a density greater than 1.5 g/cm3, a stress of less than 100 MPa, a refractive index of greater than 2.0, an extinction coefficient or k-value (K (at 633 nm)) greater than 0.1, or contains at least 40 percent sp3 hybridized carbon atoms (See Mallick ¶[0023] and ¶[0030]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Behera et al. (U.S. Patent No. 9,721,784 A1) discloses an RF gap fill method.
- Yu et al. (U.S. Publication No. 2012/0015521 A1) discloses a RF gap fill method.
- LaVoie et al. (U.S. Publication No. 2013/0210241 A1) discloses an RF gap fill method
- Ji et al. (U.S. Patent No. 9,023,731 B2) discloses a plasma gap fill process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818